           Case 4:20-cv-01460-JM Document 2 Filed 12/28/20 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

LEODIS RANDLE                                                                   PLAINTIFF

V.                             CASE NO: 4:20-CV-01460 JM

DOES                                                                        DEFENDANTS

                                           ORDER

       Plaintiff Leodis Randle, currently in custody at the Pulaski County Detention

Center, filed a pro se complaint pursuant to 42 U.S.C. § 1983. (Doc. No. 1). He did not

file a motion to proceed in forma pauperis.

       The Prison Litigation Reform Act (“PLRA”) of 1996 enacted what is commonly

referred to as the “three strikes” provision, codified at 28 U.S.C. § 1915(g). Martin v.

Shelton, 319 F.3d 1048, 1050 (8th Cir. 2003). It reads, in relevant part:

        In no event shall a prisoner bring a civil action or appeal a judgment in a
       civil action or proceeding under this section if the prisoner has, on 3 or more
       prior occasions, while incarcerated or detained in any facility, brought an
       action or appeal in a court of the United States that was dismissed on the
       grounds that it is frivolous, malicious, or fails to state a claim upon which
       relief may be granted, unless the prisoner is under imminent danger of serious
       physical injury.

28 U.S.C. § 1915(g). Randle is a “three-striker” within the meaning of the PLRA.1




1
 Randle has had at least four 42 U.S.C. § 1983 cases dismissed for failure to state a claim upon
which relief may be granted: Randle v. Rule 38, Canon 3, 4:18-cv-00529-BRW (E.D. Ark.);
Randle v. Arkansas, 4:17cv00291-BSM (E.D. Ark.); Randle v. Peters, 4:14cv00280-BRW (E.D.
Ark.); and Randle v. v. Hall, 4:14cv00357-JLH (E.D. Ark.).
            Case 4:20-cv-01460-JM Document 2 Filed 12/28/20 Page 2 of 3




       Randle may still proceed in forma pauperis if he is in imminent danger of serious

physical injury. The United States Court of Appeals for the Eighth Circuit has explained

that this exception applies only if a threat of imminent danger exists at the time of the filing

of the complaint. See Martin v. Shelton, 319 F.3d 1048, 1050 (8th Cir. 2003); Randle v.

Dilworth, 147 F.3d 715, 717 (8th Cir. 1998). The imminent danger exception focuses on

the risk that the conduct complained of threatens continuing or future injury, not on whether

the inmate deserves a remedy for past misconduct. Martin, 319 F.3d at 1050.

       Randle sued unidentified administrative law judges in connection with a social

security benefits claim in 2018. (Doc. No. 1). Nothing in Randle’s allegations indicates

that he is in imminent danger of serious physical injury. Because Plaintiff does not allege

imminent danger, it would be futile to direct him to file a motion to proceed in forma

pauperis. Rather, he must pay the $402.00 filing and administrative fee if he wishes to

continue with this case.

        IT IS THEREFORE ORDERED THAT:

       1.     Randle’s complaint is DISMISSED WITHOUT PREJUDICE. Should he

wish to continue this case, Randle must submit the statutory filing and administrative fees

of $402.00 to the Clerk of the Court, noting the above case style number, within thirty (30)

days of the entry date of this order, along with a motion to reopen the case. Upon receipt

of the motion and full payment, this case will be reopened.

       2.     It is CERTIFIED that an in forma pauperis appeal from this order or any

judgment entered hereunder would not be taken in good faith.



                                               2
   Case 4:20-cv-01460-JM Document 2 Filed 12/28/20 Page 3 of 3




IT IS SO ORDERED this 28th day of December, 2020.




                              UNITED STATES DISTRICT JUDGE




                                 3
